In the United States Court of Federal Claims
                                  OFFICE OF SPECIAL MASTERS
                                      Filed: December 17, 2021

*************************
JULIE PIERANTONI,                           *      No. 19-1477V
                                            *
                                            *      Special Master Sanders
                      Petitioner,           *
v.                                          *
                                            *
SECRETARY OF HEALTH                         *      Dismissal; Insufficient Proof;
AND HUMAN SERVICES,                         *      Tetanus-Diphtheria-Pertussis (“Tdap”)
                                            *      Vaccine; Guillain-Barré Syndrome
                      Respondent.           *      (“GBS”)
                                            *
*************************
Amy A. Senerth, Muller Brazil, LLP, Dresher, PA, for Petitioner.
Mark K. Hellie, U.S. Department of Justice, Washington, DC, for Respondent.

                                              DISMISSAL 1

        On September 25, 2019, Julie Pierantoni (“Petitioner”) filed a petition for compensation
under the National Vaccine Injury Compensation Program 2 (“Vaccine Program” or “Program”).
42 U.S.C. § 300aa-10 to 34 (2012). Petitioner alleged that she suffered from Guillain-Barré
Syndrome (“GBS”) following receipt of the tetanus-diphtheria-pertussis (“Tdap”) vaccine on
November 10, 2017. Pet. at 1, ECF No. 1. The information in the record, however, does not show
entitlement to an award under the Program.

       On December 9, 2021, Petitioner filed a motion for a decision dismissing her petition. ECF
No. 32. In her motion, Petitioner stated that she “is unable to retain an expert in order to support
causation-in-fact, and will therefore be unable to prove that she is entitled to compensation in the
Vaccine Program.” Id. ¶ 2. She continued, “[i]n these circumstances, to proceed further would be


1
  This Decision shall be posted on the United States Court of Federal Claims’ website, in accordance with
the E-Government Act of 2002, 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of
Electronic Government Services). This means the Decision will be available to anyone with access to
the Internet. In accordance with Vaccine Rule 18(b), a party has 14 days to identify and move to delete
medical or other information that satisfies the criteria in § 300aa-12(d)(4)(B). Further, consistent with the
rule requirement, a motion for redaction must include a proposed redacted Decision. If, upon review, the I
agree that the identified material fits within the requirements of that provision, such material will be deleted
from public access.
2
  National Childhood Vaccine Injury Act of 1986, Pub L. No. 99-660, 100 Stat. 3755 (“the Vaccine Act”
or “Act”). Hereinafter, for ease of citation, all “§” references to the Vaccine Act will be to the pertinent
subparagraph of 42 U.S.C. § 300aa (2012).
unreasonable, and would waste the resources of this Court, Respondent, and the Vaccine
Program.” Id. ¶ 3.

        To receive compensation under the Program, Petitioner must prove either (1) that Petitioner
suffered a “Table Injury”—i.e., an injury falling within the Vaccine Injury Table—corresponding
to the vaccination, or (2) that she suffered an injury that was actually caused by a vaccine. See §§
13(a)(1)(A), 11(c)(1). An examination of the record did not uncover any evidence that Petitioner
suffered a “Table Injury.” Further, the record does not contain persuasive evidence that Petitioner’s
alleged injuries were caused by the Tdap vaccine.

        Under the Act, petitioners may not be given a Program award based solely on their claims
alone. Rather, the petition must be supported by medical records or the opinion of a competent
physician. § 13(a)(1). In this case, the medical records are insufficient to prove Petitioner’s claim,
and at this time, Petitioner has not filed a supportive opinion from an expert witness. Therefore,
this case must be dismissed for insufficient proof. The Clerk shall enter judgment
accordingly. 3

        IT IS SO ORDERED.
                                                        s/Herbrina D. Sanders
                                                        Herbrina D. Sanders
                                                        Special Master




3
  Pursuant to Vaccine Rule 11(a), entry of judgment is expedited by the parties’ joint filing of a notice
renouncing the right to seek review.

                                                   2